Exhibit 10.21

Summary of Director Compensation Program

For fiscal 2008, the pay program for all non-employee directors of ConAgra
Foods, Inc. other than the Chairman of the Board consisted of the following
three components:

 

  •  

Retainer: Each non-employee director other than the Chairman received a cash
retainer of $50,000. The Chair of each committee other than the Executive
Committee was paid an additional retainer of $25,000.

 

  •  

Meeting Fees: Each non-employee director other than the Chairman was paid $1,500
in cash per meeting attended.

 

  •  

Equity Award: Each non-employee director other than the Chairman earned an
annual grant of 1,800 shares of ConAgra Foods common stock and an annual grant
of non-statutory options to acquire 9,000 shares of ConAgra Foods common stock,
with an exercise price equal to the closing market price of our common stock on
the date of grant. The date of grant coincided with the company’s annual
stockholders’ meeting, September 27, 2007.

In lieu of the elements described above, the Chairman’s pay was $500,000,
payable entirely in non-statutory options to acquire shares of ConAgra Foods
common stock. The grant date coincided with the 2007 annual stockholders’
meeting, September 27, 2007, and the exercise price of the options was the
closing market price of the company’s common stock on the date of grant. The
number of options issued was based on the Black-Scholes value of the option on
the date of grant consistent with the company’s accounting expense methodology.
The options have a ten-year term and vested six months after the date of grant.
The Chairman cannot sell the shares underlying the options in the market until
he ceases to be a director.

Several other compensation programs existed for all non-employee directors
during fiscal 2008:

 

  •  

Directors were entitled to participate in a medical plan and the ConAgra Foods
Foundation offered a matching gift benefit for gifts up to $2,000 to accredited
institutions of higher education.

 

  •  

Non-employee directors could elect to defer payment of their cash compensation
into the company’s non-qualified deferred compensation plan for non-employee
directors. This program does not provide above-market earnings (as defined by
SEC rules).

 

  •  

Directors elected to the Board prior to 2003 continued to have grandfathered
participation in the Directors’ Charitable Award Program (which was discontinued
in 2003). Participating directors nominate one or more tax-exempt organizations
to which ConAgra Foods will contribute an aggregate of $1 million in four equal
annual installments upon the death of the director. All participating directors
are vested in the program. ConAgra Foods maintains insurance on the lives of
these directors to fund the program.